Exhibit 10.9

March 21, 2014

Neil Bodick, M.D., Ph.D.

RE: Amendment to Amended and Restated Employment Offer Letter

Dear Neil:

Reference is made to that certain letter agreement (the “Agreement”), dated
August 28, 2013, by and between you and Flexion Therapeutics, Inc. (the
“Company”), which sets forth the terms of your employment with Flexion. This
letter agreement (this “Amendment”) shall serve as an amendment to the
Agreement. Capitalized terms used but not defined in this Amendment shall have
the meanings set forth in the Agreement.

Upon your execution of this Amendment in the space provided below, the Agreement
shall be amended as follows:

 

  1. The penultimate sentence of Section 3 of the Agreement shall be replaced
with the following two sentences:

“Your target bonus shall be forty percent (40%) of your Base Salary for the
applicable year. Your target bonus will be reviewed periodically by the Board or
the Compensation Committee of the Board and may be adjusted upwards, but may not
be reduced while you are employed pursuant to this Agreement without your
consent.”

 

  2. Section 7(b)(i) of the Agreement shall be amended to read in its entirety
as follows:

“(i) You shall continue to receive your then-current Base Salary (ignoring any
decrease that forms the basis for your termination for Good Reason, if
applicable), less standard deductions and withholdings, for fifteen (15) months
following the date of termination (the “Severance Period”).”

 

  3. Section 7(b)(iii) of the Agreement shall be amended to read in its entirety
as follows:

“(iii) The vesting of your outstanding unvested equity awards that were granted
prior to February 25, 2014 shall accelerate to the extent such awards are
subject to time-based vesting requirements and as if you had completed an
additional twelve (12) months of service with the Company as of the date of
termination.”

Except for the matters set forth in this Amendment, all other terms of the
Agreement shall remain unchanged and in full force and effect.

If the foregoing correctly conforms to your understanding of the agreement
between you and the Company, please sign and date the enclosed copy of this
letter agreement and return it to us.



--------------------------------------------------------------------------------

Very truly yours,

 

Flexion Therapeutics, Inc.

/s/ Michael D. Clayman, M.D.

Michael D. Clayman, M.D. Chief Executive Officer Accepted and agreed:

/s/ Neil Bodick, M.D., Ph.D.

Neil Bodick, M.D., Ph.D.